Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors SeaBright Holdings, Inc.: We consent to the incorporation by reference in the registration statement (No. 333-167484, 333-142338, 333-152412, 333-158817, 333-123319 and 333-134613) on Form S-8 of SeaBright Holdings, Inc. of our reports dated March 14, 2011, with respect to the consolidated balance sheets of SeaBright Holdings, Inc. and subsidiaries as of December 31, 2010 and 2009, and the related consolidated statements of operations, changes in stockholders’ equity and comprehensive income (loss), and cash flows, for each of the years in the three-year period ended December 31, 2010, and all related financial statement schedules, and the effectiveness of internal control over financial reporting as of December 31, 2010, which reports appear in the December 31, 2010 annual report on Form 10-K of SeaBright Holdings, Inc. /s/ KPMG LLP Seattle, Washington March 14, 2011
